Title: From George Washington to Major General Nathanael Greene, 3 September 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir,
          West-point Sepr 3d 1779.
        
        I have received your letter of the 29th accompanied by those from the General Officers, and have carefully considered their respective contents—The subject is of such a nature, that I should have thought it advisable not to have brought it to a formal investigation; but since it has been done, I shall give you my opinion with candour and explicitness.
        When you accepted the Quarter Master Generals department and made a reservation of your rank—I considered it as intended to prevent the operation of a certain resolve of Congress, declaring that no Continental Officer should not hold more than one commission at a time, and to obviate any future doubt of your right to resume your proper station in the line on the resignation of this Office—It was not in my opinion understood, that you were to retain an actual permanent command, a proof of which is, that you immediately relinquished your division, and have continued out of command ever since, except upon two occasions of an extraordinary nature, & by special appointment. My idea was, that you were to stand precisely upon the same footing, in proportion to your rank, with Quarter Master Generals in other Services—who from the best information I have been able to obtain, do not usually exercise a regular lineal command: but are eligable by the officer at the head of the Army to occasional commands either on detachment or in the line, when in his opinion, it is for the good of the Service to employ them in this manner, and it does not interfere with the duties of the department, or with the particular and proper command of other officers—Upon

this principle you were appointed to the right wing in the affair of Monmouth, and were sent to take a command under General Sullivan—and both, as far as I have ever heard, were agreeable to the general sense of the Army—To attempt a more precise definition of the cases in which you may be invested with actual command might only lead to misapprehension, discontent on one side or another—embarrassing discussions, & perhaps confusion—The military reason which prevents a Quarter Master General from exercising command in ordinary cases—I take to be this—that whatever may be the fact, the presumption is, that both in action and out of action, he has, generally speaking sufficient employment in the duties of his Office—and circumstances alone can decide when these are compatible with actual command.
        The good opinion I have of your abilities & qualifications will make me take pleasure to give you opportunites of rendering service & acquiring military honor in the field as often as it can be done consistent with propriety—the good of the Service and the reasonable pretensions of other Officers—The experience you have already had may satisfy you of my disposition. You have participated in the only two transactions of importance which have happened since your appointment in which the whole, or a considerable portion of the army has been concerned. But I could not undertake to draw any line, which should determine the particular instances.
        You ask several questions respecting your conduct in your present department—Your manner of entering it—and, the services you have rendered.
        I remember that the proposal for your appointment originated with the Committee of arrangement, and was first suggested to me by them—That in the conversations I had with you upon the subject, you appeared reluctantly to undertake the office, and in one of them, offered to discharge the military duties of it, without compensation for the space of a year, and I verily believe that a regard to the Service, not pecuniary emolument, was the prevailing motive to your acceptance. In my opinion you have executed the trust with ability and fidelity. The services you have rendered to the army have been important—such as have gained my entire approbation, which I have not failed to express, on more than one occasion, to Congress in strong and explicit terms. The sense of the army ⟨on⟩ this head I believe concurs with mine—I think it not more than justice to you to say, that I am perswaded, you have uniformly exerted yourself to second my measures & our operations in general, in the most effectual manner which the public resources & the circumstances of the time would permit.
        
        But with the fullest allowance for your Services on the most liberal scale of compensation, I cannot but think the construction I have given to your pretensions to command is just and ample—Your own feelings must determine whether it is satisfactory—It corrisponds with my sentiments of military propriety, and is, I believe, analogous to the customary practice of Armies, which is the best standard in all cases of this kind, so far as it does not contravene any positive constitution—I think too, it is most agreeable to the sense of a majority of the General Officers whom you have consulted. If it differs from your own I shall regret what it is not in my power to avoid. I am with real esteem & regard Dr Sir Yr Most Obedt Ser⟨v⟩t
        
          Go: Washington
        
      